UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities and Exchange Act of 1934 Date of Report (Date of earliest event reported): December 6, 2016 MARYLAND 1-7829 54-0646173 (State or Other Jurisdiction of (Commission File Number) (I.R.S. Employer Incorporation) Identification No.) 6446 Edsall Road, Alexandria, VA (Address of Principal Executive Office) (Zip Code) Registrant's telephone number, including area code: (703) 941-6300 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events 12-06-16 BOWL AMERICA DECLARES DIVIDEND Today Bowl America Inc. declared a regular quarterly dividend of $.17 per share payable 02-15-17 to Class A and Class B stockholders of record as of 01-10-17. Bowl America stock is traded on the NYSE MKT with the symbol BWL A. To confirm by telephone, please call Cheryl Dragoo, Chief Financial Officer, at 703-941-6300. SIGNATURES Pursuant to the requirements of the Securities Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. BOWL AMERICA INCORPORATED Date: December 6, 2016 /s/Leslie H Goldberg Leslie H. Goldberg President
